Citation Nr: 1026863	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  09-35 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1943 to December 
1945, including service in the European Theater during World War 
II. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which denied the above claims. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was incurred in, or 
caused by, his active service.

2.  The Veteran's tinnitus was incurred in, or caused by, his 
active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009). 

2.  The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  As the 
Veteran's claims for service connection are granted, any failure 
in notifying or assisting him is harmless error.  

The Veteran contends that his hearing loss and tinnitus were 
caused by in-service noise exposure.  Specifically, he has 
reported that his military occupational assignment was to the 
artillery unit, where he was exposed to noise from 75-pack 
Howitzers and 105-pack Howitzers, as well as noise from 
explosions during combat.  In this regard, the Veteran has stated 
that his ears occasionally bled after periods of heavy firing.  
The Veteran has also reported that he has experienced hearing 
loss and tinnitus since an in-service explosion, and that these 
conditions have continued since.  The Veteran's DD-214 confirms 
that his military occupational specialty (MOS) was as an 
automatic rifleman in the artillery unit, and a separation 
qualification record indicates that, as an automatic rifleman at 
the artillery observation outpost, a position that he held for 15 
months during service, the Veteran was involved in patrols and 
fired Browning automatic rifles in combat.  

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this regard, the Board must assess the credibility 
and probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  
While the Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Service connection may also be granted for certain chronic 
diseases, including organic diseases of the nervous system such 
as sensorineural hearing loss, when such disability is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  As discussed below, however, there is no evidence in the 
Veteran's claims file of compensable hearing loss within one year 
of separation from service in December 1945, so the presumptive 
provisions of 38 C.F.R. §3.307(a) and 3.309(a) for a chronic 
disease do not apply to this case.

Under VA regulations, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  The threshold for 
normal hearing is 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet.App. 155 (1993).

The Board notes that, under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d), any Veteran who engaged in combat during active service 
may submit satisfactory lay or other evidence as sufficient proof 
of service connection if the evidence is consistent with the 
facts, circumstances, conditions, and hardships of such service, 
even though there is no official record of such in-service 
incurrence or aggravation.  This presumption, however, does not 
warrant an automatic grant of service connection, but rather, 
eases the combat Veteran's burden of demonstrating the occurrence 
of some in-service incident to which the current disability may 
be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the evidence of record indicates that the Veteran 
served in the European Theater during World War II, and his 
separation qualification record reveals that he fired automatic 
rifles in combat.  As such, the record clearly indicates that the 
Veteran was exposed to combat, and accordingly, his assertions 
regarding events during combat are to be presumed if consistent 
with the time, place, and circumstances of such service, thereby 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d); see also Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
see also Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Here, because the Veteran's reports of in-service exposure to 
noise from artillery and explosions during combat are consistent 
with the circumstances, conditions and hardships of his service, 
VA must accept that he incurred the in-service injury.

Service treatment records indicate that the Veteran had 15/15 
hearing bilaterally on whispered voice hearing tests conducted at 
his induction examination in October 1943 and at his separation 
examination in December 1945.  These records also show that the 
Veteran did not receive treatment for, or complain of, hearing 
loss or tinnitus during service.  However, the Board notes that 
the Veteran has reported that upon returning to the U.S. from 
service, he was sent to a rehabilitation unit in Colorado for 
four months for treatment for head trauma and ringing in his 
ears, and that during such treatment, he was given pain pills and 
eardrops.  See September 2008 VA examination report. 

Post-service, in February 2008, the Veteran sought VA treatment 
for his hearing loss, reporting decreased hearing and bilateral 
tinnitus since an explosion during service.  Specifically, the 
Veteran reported that his ears bled after the explosion and began 
to ring, and that he has continued to experience such ringing 
since.  The doctor noted a history of exposure to military 
(artillery/World War II), recreational (hunting/lawn mowing), and 
occupational (police officer/engine builder/coal miner) noise.  
The doctor also diagnosed the Veteran with mild sloping to 
profound sensorineural hearing loss bilaterally with poor word 
recognition.  Significantly, however, the February 2008 VA doctor 
did not provide an opinion as to the etiology the Veteran's 
hearing loss or tinnitus.  

Subsequently, in April 2008, the Veteran underwent a VA hearing 
aid fitting, and has since received follow-up treatment for his 
hearing aids, including treatment in May 2008.  

In September 2008, the Veteran was afforded a VA audiological 
examination.  At the outset of the examination report, the 
examiner indicated that she had reviewed the Veteran's claims 
file.  The examiner also noted that the Veteran had served as a 
rifleman for 15 months and as a truck driver for 12 months, with 
seven months of foreign service.  Regarding his history of noise 
exposure, the Veteran reported that he was exposed to factory 
noise for two years prior to entry into service; gunfire and 
explosion noise from 105-pack and 75-pack Howitzers during 
service, which occasionally made his ears bleed; post-service 
occupational noise as a police officer for 21 years and as a 
security guard for 12 years; and post-service recreational noise 
from hunting, power tools, lawnmowers, a farm tractor, and a 
chainsaw.  The Veteran reported that he first noticed tinnitus 
during service, stating that it sounded like he had "crickets" 
in both ears.  The Veteran also reported that his hearing loss 
had a sudden onset during service.  Finally, as noted above, the 
Veteran reported that, following his return from foreign service, 
he received treatment at a rehabilitation unit in Colorado for, 
among other things, ringing in his ears.  

Audiological testing confirmed bilateral hearing loss in 
accordance with VA standards.  See 38 C.F.R. § 3.385.  Based on 
his examination results, the examiner diagnosed the Veteran with 
mild to profound hearing loss bilaterally and bilateral tinnitus.  
The examiner went on to state that he could not resolve whether 
the Veteran's hearing loss and tinnitus were related to his 
military service without resorting to speculation.  In this 
regard, the examiner pointed out that there was no evidence of 
treatment for, or a diagnosis of, hearing loss or tinnitus during 
service, and that there was a significant history of both 
occupational and recreational noise exposure.  

The Board notes that, in adjudicating a claim, it is charged with 
the duty to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, the United States Court of Appeals 
for Veterans Claims (Court) has declared that, in adjudicating a 
claim, the Board has the responsibility to do so.  Bryan v. West, 
13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Based on the foregoing, the Board finds that the evidence 
supports a finding that the Veteran's hearing loss and tinnitus 
were caused by his in-service noise exposure.  In this regard, 
the Board notes that the Veteran is competent to report the 
symptoms of hearing loss and tinnitus.  See Washington v. 
Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. 
App. 303, 307-08 (2007) (holding that lay testimony is competent 
to establish the presence of observable symptomatology).  
Competent testimony is limited to that which the witness has 
actually observed and is within the realm of his personal 
knowledge; such knowledge comes to a witness through use of his 
senses-that which is heard, felt, seen, smelled, or tasted.  
Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the 
Veteran's realm of personal knowledge whether he has experienced 
difficulty hearing and ringing/cricket sounds in his ears since 
service.  

Moreover, the Board finds no reason to doubt the credibility of 
the Veteran in reporting exposure to noise during service and a 
continuity of hearing loss and tinnitus symptomatology since 
service.  His records are internally consistent, and it is 
facially plausible that he had significant exposure to artillery 
noise while in service, especially given his exposure to combat 
while in the artillery unit during World War II.  Moreover, as 
discussed above, given the Veteran's combat service, VA must 
accept that he incurred the in-service injury because his reports 
of in-service exposure to artillery noise during World War II are 
consistent with the circumstances, conditions, and hardships of 
his service.  After a careful review of all of the evidence of 
record, the Board, in its role as a finder of fact, finds that 
the Veteran's reports of in-service noise exposure and a 
continuity of symptomatology since service are persuasive 
evidence regarding the onset and etiology of his bilateral 
hearing loss and tinnitus. 

The Board also acknowledges the March 2010 VA examiner's opinion 
that the etiology of the Veteran's bilateral hearing loss and 
tinnitus could not be determined without resorting to mere 
speculation.  However, insofar as the VA examiner failed to 
provide a clear statement as to the etiology of the Veteran's 
hearing loss and tinnitus, the Board finds this opinion to be of 
little probative value.  See Hogan v. Peake, 544 F.3d 1295, 1298 
(Fed. Cir. 2008) (the Board may discount the value of competent 
medical evidence based on factors including the lack of a 
definitive statement as to etiology); see also Madden v. Gober, 
125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
301 (2008) (stating that a medical examination report must 
contain not only clear conclusions with supporting data, but also 
a reasoned medical explanation connecting the two).  

Accordingly, considering all of the evidence of record, the Board 
finds that the Veteran's hearing loss and tinnitus cannot be 
reasonably disassociated from his noise exposure during service.  
As such, he meets all of the elements required for service 
connection.  He currently has hearing loss in accordance with VA 
standards and has been diagnosed with tinnitus.  See 38 C.F.R. § 
3.385.  Additionally, the Veteran has consistently reported the 
incidents in service which caused these conditions, as is 
evidenced by his VA treatment records, VA examination report, and 
statements supporting his claim, and which is further bolstered 
by his MOS as an automatic rifleman in the artillery unit and his 
combat service in World War II.  Moreover, he has provided 
competent and credible evidence of a continuity of symptomatology 
since service.  Accordingly, applying the benefit of the doubt 
doctrine, all doubt is resolved in favor of the Veteran.  See 38 
C.F.R. § 3.102.  Therefore, the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus are granted.  


ORDER


Entitlement to service connection for bilateral hearing loss is 
granted. 

Entitlement to service connection for tinnitus is granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


